DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “incline angle q” and “the horizontal plane” (line 15, claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim ends with a “;” instead of a period. In accordance to section 608.01(m) of the MPEP Form of Claims, the claim or claims must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v Manbeck, 36 USPQ2d 1211 (D.D.C 1995). Appropriate correction is required.
Claim 1 is objected to because it includes reference characters which are not enclosed within parentheses.  The term “toolholder body” includes reference character “1” a plethora of times throughout claim 1. The term “cryogenic medium” includes refence character “L1” not enclosed within parentheses a plethora of times throughout claim 1. The term “cutting fluid” includes reference character “L2” not enclosed within parentheses a plethora of times throughout claim 1.  The term “mixed medium” includes reference character “L” not enclosed within parentheses a plethora of times throughout claim 1.  The term “cryogenic temperature medium” includes reference character “L1” not enclosed within parentheses on lines 71, 105.  The term “tool holder connection frame” includes reference character “6.2” not enclosed within parentheses on line 109.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “multilayer sealing structure”; “thermal insulation structure” in lines 2-3 of claim 1; “external cryogenic medium transportation system” in line 37 of claim 1; and “external cutting fluid transportation system” in line 40 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that the claims as presented contain a plethora of 112 2nd issues. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Thus, the scope of what is catalogued as Applicant’s invention is unclear. The Examiner will try to address all of the 112 2nd as best as possible, however suggests Applicant to further review for any outstanding 112 2nd that might be present.
Claim 1 recites on:
Line 4 “the left end of toolholder body”. First, there is insufficient antecedent basis for “the left end” since no “end” or no “left end” has been previously introduced in the claim. Additionally, it is unclear in relation to what is this end considered “left”. Is this in a radial direction? Axial direction? Further clarification is needed.
Lines 4 – 5 “is used to connected with the machine tool spindle head to position the tool holder”. First, the phrase “to connected with” is unclear. It is believed that “to connected with” should be – to connect with –. Second, there is insufficient antecedent basis for “the machine tool spindle head” since no “machine tool spindle head” has been previously introduced in the claim. Further, the phrase “to position the tool holder” is unclear as it is unclear where exactly the tool holder is to be positioned. Position where? Further clarification is needed.
Lines 5 – 6 “there is an internal thread of the tool holder which is perpendicular to the tapered surface at the end of tapered surface”. First, it is unclear where the internal thread is located. Second, there is insufficient antecedent basis for “the end of tapered surface” since no “end” has been previously introduced in the claim. Additionally, it is unclear which end of the tapered surface and in relation to what is the end considered. Is this in a radial direction? Axial direction? Further clarification is needed. Further, it is unclear if “tapered surface” is the same tapered surface previously introduced or if this is an additional tapered surface. Further clarification is needed.
Line 7 “the extension of the tapered surface is provided with a flange”. First, there is insufficient antecedent basis for “the extension” since no “extension” has been previously introduced in the claim. Additionally, it is unclear where the extension is located and in what direction it extends. Is this a radial direction? Axial direction? Further, the phrase “provided with a flange” is unclear. Is this along the entire extension? Further clarification is needed.
Lines 7 – 9 “the right end of the toolholder body are stepped shafts, which are used for the positioning and installation between the toolholder body and the others structures.” First, there is insufficient antecedent basis for “the right end” since no “right end” has been previously introduced in the claim. Additionally, it is unclear in relation to what is this end considered “right”. Is this in a radial direction? Axial direction? Further clarification is needed. Second, there is insufficient antecedent basis for “are stepped shafts” since no “stepped shafts” or “shafts” have been previously introduced in the claim. Additionally, the specification sets forth one shaft not a plurality of shafts. It is unclear if the applicant intended this limitation to recite “stepped shafts” or “stepped shaft”. Third, there is insufficient antecedent basis for “the others structures” since no “others structures” have been previously introduced. Additionally, it is unclear which structures are referenced in the phrase “the positioning and installation between the toolholder body and the other structures”. The claim recites multiple structures, therefore the Applicant needs to define the intended structures in this limitation. Further clarification is needed.
Lines 9 – 10 “from the left to the right, there are shoulder of the stepped shaft, toolholder external thread I and toolholder external thread II”. First it is unclear in relation to what the phrase “from the left to the right” is referring to since there is no named structure or structures or further description of the direction. Left what? Right what? Is this in an axial direction? Radial direction? Second, there is insufficient antecedent basis for “shoulder of the stepped shaft” since no shoulder has been previously introduced in the claim. Additionally, it is unclear which shaft is referred to as the claim has previously set forth plural shafts. Third, there is insufficient antecedent basis for “toolholder external thread I” since no “no toolholder external thread I” has been previously introduced. Fourth, there is insufficient antecedent basis for “toolholder external thread II” since no “toolholder external thread II” has been previously introduced in the claim. Further clarification is needed.
Lines 11 – 12 “between the toolholder external thread I and the toolholder external thread II, there are ring groove I and ring groove II from left to right”. First, there is insufficient antecedent basis for “ring roove I” since no “ring groove I” has been previously introduced in the claim. Second, there is insufficient antecedent basis for “ring groove II” since no “ring groove II” has been previously introduced in the claim. Third, is the phrase “from left to right” referring to the same directional “left to right” recited in line 9? Is it “from left to right” in a different relation? Further clarification is needed.
Lines 12 – 14 “the ring groove I is connected to internal flow channel II, the inlet of the internal flow channel II is connected to the ring groove I”. First, there is insufficient antecedent basis for “internal flow channel II” since there has been no “internal flow channel II” previously introduced in the claim. Second, there is insufficient antecedent basis for “the inlet of the internal flow channel II” since no “inlet of the internal flow channel II” has been previously introduced in the claim.
Lines 14 – 16 “the ring groove II is connected internal flow channel I, internal flow channel I is a circular hole flow channel with an inclined angle q to the horizontal plane, the inlet of the internal flow channel I is connected to the ring groove II”. First it is unclear how the ring groove II is connected internal flow channel. Is it that the ring groove II is connected to an internal flow channel I? Or that the ring groove II is connected by an internal flow channel I? Additionally, it is unclear how many internal flow channels are being disclosed. It is noted that since -an—internal flow channel I has already been introduced in line 14, it is unclear if the second instance of internal flow channel I” should correspond to the same internal flow channel I or not. For purposes of expediting prosecution “the ring groove II is connected internal flow channel I, internal flow channel I” (lines 14-15) will be interpreted as -the ring groove II is connected to an internal flow channel I, the internal flow channel I—. Second, there is insufficient antecedent basis for “the horizontal plane” since no “horizontal plane” has been previously introduced in the claim. Additionally, it is unclear where the plane is taken from. What defines the plane? Third, there is insufficient antecedent basis for “the inlet of the internal flow channel I” since no “inlet of the internal flow channel I” has been previously introduced in the claim. It is noted that –an—“inlet of internal flow channel II” has already been set forth in the claim. Further clarification is needed.
Lines 16 – 18 “internal flow channel I is connected with internal flow channel III which is a horizontal circular channel located at the right end of the inside of the toolholder body”. First, it is unclear if “internal flow channel I” is an additional internal flow channel or should correspond to –an—internal flow channel I already set forth in the claim. Second, there is insufficient antecedent basis for “internal flow channel III” since no “internal flow channel III” has been previously introduced in the claim. Third, it is unclear what “a horizontal circular channel” is horizontal in relation to. Is the circular channel extending in a horizontal direction? A horizontal direction in relation to what? Fourth, there is insufficient antecedent basis for “the inside of the toolholder body” since no “inside of the toolholder body” has been previously introduced in the claim. Further clarification is needed.
Lines 18 – 19 “the fluid medium exiting from the internal flow channel III will enter hollow internal cooling cutting tool”. First, there is insufficient antecedent basis for “the fluid medium” since no “fluid medium” has been previously introduced in the claim. Second, there is insufficient antecedent basis for “hollow internal cooling cutting tool” since no “hollow internal cooling cutting tool” has been previously introduced in the claim.
Lines 21 – 22 “of which the toolholder internal shoulder I is located at the junction of internal flow channel II and internal flow channel III”. First, there is insufficient antecedent basis for “the junction” since no “junction” has been previously introduced in the claim. Second, it is unclear if “internal flow channel II” is an additional internal flow channel or should correspond to –an—internal flow channel II that has already been set forth in the claim. Third, it is unclear if “internal flow channel III” is an additional internal flow channel or should correspond to –an—internal flow channel III that has already been set forth in the claim. Further clarification is needed.
Lines 22 – 26 “the toolholder internal shoulder II and the toolholder internal shoulder III are respectively located on both sides of the internal flow channel I, used for the positioning of tool holder body heat insulation sleeve and channel separator sleeve when they are installed in the toolholder body 1”. First, it is unclear where the toolholder internal shoulder II and the toolholder internal shoulder III are positioned. Are both the toolholder internal shoulder II and the toolholder internal shoulder III located on both sides of the internal flow channel I? Is the toolholder internal shoulder II located on only one side of the internal flow channel I? Which side? Is the toolholder internal shoulder III located on only one side of the internal flow channel I? Which side? How are the sides defined? In a radial direction? In an axial direction? Additionally, there is insufficient antecedent basis for “both sides” since no side or a plurality of sides have been previously introduced in the claim. Second, there is insufficient antecedent basis for “toolholder body heat insulation sleeve” since no “toolholder body heat insulation sleeve” has been previously introduced in the claim. Third, there is insufficient antecedent basis for “channel separator sleeve” since no “channel separator sleeve” has been previously introduced in the claim. Additionally, it is unclear which structure is being used to position which corresponding structure? Is the toolholder internal shoulder II and the toolholder internal shoulder III being used for positioning? Is the toolholder body being positioned? Is the toolholder body heat insulation sleeve being positioned? Is the channel separator sleeve being positioned? Further clarification is needed.
Lines 26 – 27 “the inside on the right side of the toolholder body is the tool positioning tapered surface, which is used for the hollow internal cooling cutting tool when installed and positioned through elastic collet and the toolholder body”. First, there is insufficient antecedent basis for “the tool positioning tapered surface” since no “tool positioning tapered surface” has been previously introduced in the claim. Additionally, it is unclear what is being installed and positioned? Is the hollow internal cooling cutting tool being installed and positioned? How is the installed structured positioned through the toolholder body? Second, there is insufficient antecedent basis for “elastic collet” since no “elastic collet” has been previously introduced in the claim. Further clarification is needed.
Lines 30 – 32 “the metal shell, which is positioned by internal positioning shoulder of the metal shell and bearing I, is installed on the outside of the internal bearing assembly”. First, there is insufficient antecedent basis for “internal positioning shoulder” since no “internal positioning shoulder” has been previously used in the claim. Second, there is insufficient basis for “bearing I” since no “bearing I” has been previously used in the claim. Third, there is insufficient antecedent for “the outside of the internal bearing assembly since no “outside of the internal bearing assembly” or “the internal bearing assembly” have been previously used in the claim. Additionally, it is unclear where the metal shell is positioned when “installed on the outside of the internal bearing assembly”? What defines “the internal bearing assembly”? Does “the internal bearing assembly” comprise “bearing I”? Further clarification is needed.
Lines 32 – 35 “the adapter sleeve is made of materials with low thermal conductivity, and it is installed on the outside of the shaft of the toolholder body where the ring groove I and ring groove II are located. First there is insufficient antecedent basis for “the outside of the shaft” since no “outside” and no “shaft” has been previously introduced in the claim. It is noted that a plurality of stepped shafts has already been set forth in the claim. Second, the phrase “and it is installed” is unclear as there is no reference to a specific structure being installed. Further clarification is needed.
Lines 35 – 36 “adapter sleeve is provided with internal threaded hole I and internal threaded hole II” First, it is unclear if “adapter sleeve” is an additional adapter sleeve or corresponds to “an adapter sleeve” set forth in line 30. Second, there is insufficient antecedent basis for “internal threaded hole I” since no “internal threaded hole I” has been previously introduced in the claim. Third, there is insufficient antecedent basis for “internal threaded hole II” since no “internal threaded hole II” has been previously introduced in the claim. Further clarification is needed.
Lines 36 – 38 “the internal threaded hole I is used to connect with the insulated hose connector external thread of the external cryogenic medium L1 transportation system, and is the entrance of the cryogenic medium L1”. First, there is insufficient antecedent basis for “the insulated hose connector external thread” since no “the insulated hose connector external thread” has been previously introduced in the claim. Second, there is insufficient antecedent basis for “the external cryogenic medium L1 transportation system” since no “external cryogenic medium L1 transportation system” has been previously introduced in the claim. Third, there is insufficient antecedent basis for “the entrance of the cryogenic medium L1” since no “entrance of the cryogenic medium L1” and no “cryogenic medium L1” have been previously introduced in the claim. Additionally, the phrase “the entrance of the cryogenic medium L1” is unclear as how can a hole (“internal threaded hole I”) be an entrance of a “cryogenic medium L1”? For purposes of expediting prosecution “internal threaded hole I” which is “…the entrance of the cryogenic medium L1” (line 38) will be interpreted as –is the entrance for the cryogenic medium L1—. Further clarification is needed.
Lines 38 – 40 “internal threaded hole II, which is the inlet of the cutting fluid L2, is used to connect with the hose connector external thread of the external cutting fluid L2 transportation system”. First, it is unclear if “internal threaded hole II” is an additional internal threaded hole II or corresponds to –an—internal threaded hole II already set forth in lines 35 – 36. Second, there is insufficient antecedent basis for “the inlet of the cutting fluid L2” since no “inlet of the cutting fluid L2” and no “cutting fluid L2” have been previously introduced in the claim. Additionally, the phrase “the inlet of the cutting fluid L2” is unclear as how can a hole (“internal threaded hole II”) be an inlet of a fluid (“cutting fluid L2”)? For purposes of expediting prosecution “internal threaded hole II, which is the inlet of the cutting fluid L2” (lines 38 – 39) will be interpreted as –internal threaded hole II, which is the inlet for the cutting fluid L2—. Third, there is insufficient antecedent basis for “the hose connector external thread of the external cutting fluid L2 transportation system” since no “hose connector external thread of the external cutting fluid L2 transportation system” and no “external cutting fluid L2 transportation system” have been previously introduced in the claim. Further clarification is needed.
Lines 40 – 41 “the solidification temperature of the cutting fluid is low”. First, there is insufficient antecedent basis for “the solidification temperature” since no “solidification temperature” has been previously introduced in the claim. Second, the term “low” in claim 1 (line 41) is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the term “cutting fluid” is not defined by the claim or the specification nor the associated solidification temperature of the cutting fluid prohibiting one of ordinary skill in the art to reasonably ascertain the scope of the invention. Further clarification is needed.
Lines 41 – 42 “the inner surface of the adapter sleeve is provided with arc groove I and arc groove II”. First there is insufficient antecedent basis for “the inner surface of the adapter sleeve” since no “inner surface” has been previously introduced in the claim. Second there is insufficient antecedent basis for “arc groove I” since no “arc groove I” has been previously introduced in the claim. Third, there is insufficient antecedent basis for “arc groove II” since no “arc groove II” has been previously introduced in the claim.
Lines 45 – 46 “at the same time, a small amount of cutting fluid L2 flows in through the internal threaded hole II”. First there is insufficient antecedent basis for “at the same time” since no “same time” or “time” has been previously introduced in the claim. Additionally, it is unclear to what “the same time” is in relation to. What is the concurrent process? Second, the term “small amount” in claim 1 is a relative term which renders the claim indefinite. The term “small amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the “amount of cutting fluid L2 flows in through the internal threaded hole II” is unclear. Further clarification is needed.
Lines 48 – 50 “cryogenic medium L1 and cutting fluid L2 form a mixed medium L in mixing zone and enter the hollow internal cooling cutting tool, and finally spray to the cutting zone”. First, it is unclear if “cryogenic medium L1” is an additional cryogenic medium L1 or corresponds to –a—cryogenic medium L1 already set forth in line 38 of the claim. Second, it is unclear if “cutting fluid L2” is an additional cutting fluid L2 or corresponds to –a— cutting fluid L2 already set forth in line 39 of the claim. Third, there is insufficient antecedent basis for “in mixing zone” since no “mixing zone” has been previously introduced in the claim. Fourth, there is insufficient antecedent basis for “the cutting zone” since no “cutting zone” has been previously introduced in the claim. Further clarification is needed.
Lines 50 – 51 “the mixing zone is located at the end of the toolholder body 1 where is the exit of the channel separation sleeve”. First, it is unclear if the phrase “the end of the toolholder body 1” is an additional end or corresponds to –a—left end of the toolholder body (line 4) or corresponds to –a—right end of the toolholder body (line 7) already set forth in the claim. Second, there is insufficient antecedent basis for “the exit of the channel separation sleeve” since there is no “exit” and no “channel separation sleeve” previously introduced in the claim. Additionally, it is unclear if the term “channel separation sleeve” is an additional channel separation sleeve or should correspond to –a—channel separator sleeve in line 25 of claim 1. Further clarification is needed.
Lines 51 – 54 “there are peripheral sealing tooth I, peripheral sealing tooth II, peripheral sealing tooth III in the inner surface of the adapter sleeve, they and the corresponding surface of the toolholder body 1 to form a sealing structure I, sealing structure II and sealing structure II respectively”. First, there is insufficient antecedent basis for “are peripheral sealing tooth I” since there is no “peripheral sealing tooth I” previously introduced in the claim. Second, there is insufficient antecedent basis for “peripheral sealing tooth II” since there is no “peripheral sealing tooth II” previously introduced in the claim. Third, there is insufficient antecedent basis for “peripheral sealing tooth III” since there is no “peripheral sealing tooth III” previously introduced in the claim. Fourth, there is insufficient antecedent basis for “the corresponding surface of the toolholder body 1” since there is no “corresponding surface of the toolholder body 1” previously introduced in the claim. Additionally, it is unclear what structures are referred to by the term “they”. Further, it is unclear what surface is defined by the term “the corresponding surface of the toolholder body 1”. Does one surface correspond to the structures considered by the term “they”? Are there multiple surfaces that correspond to the structures respectively considered by the term “they”? Fifth, there is insufficient antecedent basis for “sealing structure II” since there is no “sealing structure II” previously introduced in the claim. Sixth, it is unclear if the second instance of “sealing structure II” is an additional sealing structure II or should correspond to the first instance “sealing structure II” on line 54 of claim 1. Further clarification is needed.
Lines 54 – 57 “the peripheral sealing tooth I is located on the left side of the arc groove I, and peripheral sealing teeth II is located between arc groove I and arc groove II, and peripheral sealing tooth III is located at right of the arc groove II”. First, there is insufficient antecedent basis for “the left side of the arc groove I” since there is no “left side” or “side” of the arc groove I previously introduced in the claim. Second, it is unclear if the term “peripheral sealing teeth II” is a structure that has not been set forth in the claim or is an additional “peripheral sealing tooth II” or should correspond to –a—peripheral sealing tooth II already set forth in lines 51 – 52 of claim 1. Third, it is unclear if the term “arc groove I” is an additional arc groove I or should correspond to –an—arc groove I already set forth in line 41 of claim 1. Fourth, it is unclear if the term “arc groove II” is an additional arc groove II or should correspond to –an—arc groove II already set forth in line 42 of claim 1. Fifth, it is unclear if the term “peripheral sealing tooth III” is an additional peripheral sealing tooth III or should correspond to –a— peripheral sealing tooth III already set forth in line 52 of claim 1. Sixth, the phrase “located at right of the arc groove II” is unclear. Where is “at right of the arc groove II”? Is it in an axial direction? What is the direction in relation to? Is the peripheral sealing tooth III adjacent to the arc groove II? Is it located proximal to the arc groove II? Further clarification is needed.
Lines 58 – 60 “comprises left gland of the sealing ring, contact sealing ring I, sealing structure, contact sealing ring II, and right gland of sealing ring, inner seal ring in the flow channel and end face seal”. First, there is insufficient antecedent basis for “left gland of the sealing ring” since there is no “left gland” and no “sealing ring” previously introduced in the claim. Additionally, it is unclear to what “left” is in relation to. Second, there is insufficient antecedent basis for “contact sealing ring I” since there is no “contact sealing ring I” previously introduced in the claim. Third, it is unclear if “sealing structure” is a first instance or should correspond to “a sealing structure I” (line 53) or an instance of –a—sealing structure II (line 54) already set forth in claim 1. Third, there is insufficient antecedent basis for “contact sealing ring II” since there is no “contact sealing ring II” previously introduced in the claim. Fourth, there is insufficient antecedent basis for “right gland of sealing ring” since there is no “right gland” previously introduced in the claim. Additionally, it is unclear to what “right” is in relation to. Further, it is unclear if the term “sealing ring” is an additional sealing ring or should correspond to the first instance –a—sealing ring already set forth in line 58 of claim 1. Fifth, there is insufficient antecedent basis for “inner seal ring” since no “inner seal ring” has been previously introduced in the claim. Sixth, it is unclear if the term “the flow channel” is an additional flow channel or should correspond to –a—internal flow channel I (line 14), or –a—internal flow channel II (line13), or –a—internal flow channel III (line 17) already set forth in the claim. Seventh, there is insufficient antecedent basis for “end face seal” since no “end face seal” has been previously introduced in the claim. Additionally, it is unclear where the end face seal is located. Which end does it correspond to? Further clarification needed.
Line 60 – 62 “the labyrinth sealing structure includes three seal structures, namely seal structure I, seal structure II and seal structure III”. First, there is insufficient antecedent basis for “the labyrinth sealing structure” since no “the labyrinth sealing structure” has been previously introduced in the claim. Second, it is unclear if the term “seal structure I” is an additional seal structure or should correspond to a sealing structure I already set forth in line 53 of claim 1. Third, it is unclear if the term “seal structure II” is an additional seal structure or should correspond to –a—sealing structure II already set forth in line 54 of claim 1. Fourth, it is unclear if the term “seal structure III” is an additional seal structure or should correspond to the second instance of sealing structure II already set forth in line 54 of claim 1. Further clarification is needed.
Lines 62 – 64 “the peripheral sealing tooth I of the adapter sleeve and the corresponding shaft surface of the toolholder body 1 are formed the seal structure I to increase the resistance of leakage flow and improve the sealing effect for the cutting fluid L2. First, it is unclear if the term “the corresponding shaft surface of the toolholder body 1” is an additional corresponding shaft surface of the toolholder body 1 or should correspond to –a—corresponding surface of the toolholder body 1 already set forth in line 53. Second, the phrase “are formed the seal structure I” is unclear. Does the peripheral sealing tooth I of the adapter sleeve and the corresponding shaft surface of the toolholder body 1 form the seal structure I? Are formed in the seal structure I? Third, there is insufficient antecedent basis for “the resistance” since no “resistance” has been previously introduced in the claim. Fourth, there is insufficient antecedent basis for “of leakage flow” since no “leakage flow” has been previously introduced in the claim. Fifth, there is insufficient antecedent basis for “the sealing effect” since no “sealing effect” has been previously introduced in the claim. Further clarification is needed.
Lines 64 – 68 “the sealing structure II is composed of the peripheral sealing tooth two of the adapter sleeve and the corresponding shaft surface of the toolholder body 1, which is used to increase the flow resistance and increase the sealing effect of cryogenic medium L1 and cutting fluid L2 to prevent the premature mixing of the two media from affecting the effect of CMQL cutting”. First, it is unclear if the term “the peripheral sealing tooth two” is an additional peripheral sealing tooth or should correspond to –a—peripheral sealing tooth II on lines 51 – 52 of claim 1. Second, there is insufficient antecedent basis for “the flow resistance” since no “flow resistance” has been previously introduced in the claim. Third, there is insufficient antecedent basis for “the sealing effect of cryogenic medium L1 and cutting fluid L2” since no “sealing effect of cryogenic medium L1 and cutting fluid L2” has been previously introduced in the claim. Fourth, there is insufficient antecedent basis for “the premature mixing” since no “premature mixing” has been previously introduced in the claim. Fifth, there is insufficient antecedent basis for “the two media” since no “two media” has been previously introduced in the claim. Additionally, it is unclear what is defined by the term “the two media”. What is this? Sixth, there is insufficient antecedent basis for “the effect of CMQL cutting” since no “effect of CMQL cutting” has been previously introduced in the claim. Additionally, the meaning of the acronym “CMQL” is unclear. Is this cryogenic minimum quantity lubrication? An acronym should be defined before usage. Sixth, it is unclear if the term “the corresponding shaft surface of the toolholder body 1” is an additional corresponding shaft surface of the toolholder body 1 or should correspond to –a—corresponding surface of the toolholder body 1 already set forth in line 53. Further clarification is needed.
Lines 68 – 71 “the sealing structure III comprises the peripheral sealing tooth III of the adapter sleeve and corresponding shaft surface of the toolholder body, which is used to increase the flow resistance and improve the sealing effect to the cryogenic temperature medium L1”. First, there is insufficient antecedent basis for “the sealing structure III” since no “sealing structure III” has been previously introduced. Additionally, it is unclear if “sealing structure III” is an additional sealing structure or should correspond to one of the sealing structures or seal structures already set forth in the claim. Second, it is unclear if the term “the corresponding shaft surface of the toolholder body” is an additional corresponding shaft surface of the toolholder body or should correspond to –a—corresponding surface of the toolholder body already set forth in line 53. Third, there is insufficient antecedent basis for “the flow resistance” since no “flow resistance” has been previously introduced in the claim. It is noted the term “the flow resistance” in this limitation is associated with a peripheral sealing tooth III and a sealing structure III. Fourth, there is insufficient antecedent basis for “the sealing effect to the cryogenic temperature medium L1” since no “sealing effect” has been previously introduced in the claim.  Fifth, there is insufficient antecedent basis for “the cryogenic temperature medium L1” since no “cryogenic temperature medium L1” has been previously introduced in the claim. Additionally, it is unclear if “the cryogenic temperature medium L1” should correspond to –a—cryogenic medium L1 already set forth in line 38 of claim 1. Further clarification is needed.
Lines 71 – 74 “the end face seal is located on the right side of the internal flow channel in the toolholder body, and is used to prevent leakage for the cryogenic medium L1 when the hollow internal cooling cutting tool contact with the toolholder body; the left gland of sealing ring and the right gland of sealing ring are respectively distributed on both sides of the adapter sleeve, and are connected with the adapter sleeve by bolts to compress the contact seal ring I and contact seal ring II”. First, there is insufficient antecedent basis for “the right side” since no “right side” has been previously introduced. Additionally, it is unclear where “the right side of the internal flow channel” is. Second, it is unclear if the term “the internal flow channel” is an additional flow channel or should correspond to a flow channel already set forth in the claim. Third, there is insufficient antecedent basis for “leakage for the cryogenic medium L1” since no “leakage” has been previously introduced. Additionally, the phrase “prevent leakage for the cryogenic medium L1” is unclear. It is believed that “prevent leakage for” should be –prevent leakage of—. Fourth, the phrase “prevent leakage –of— the cryogenic medium L1 when the hollow internal cooling cutting tool contact with the toolholder body” is unclear. How does contact between the toolholder body and the cutting tool prevent leakage? When the hollow internal cutting tool is installed in the toolholder body? When the hollow internal cutting tool makes contact with the toolholder body? Makes contact with the end face seal of the toolholder body? Additionally, the phrase “cutting tool contact with the toolholder body” is unclear” It is believed “contact with” should be –contacts— or should be –makes contact with—.  Further clarification is needed.
Lines 74 – 77 “the left gland of sealing ring and the right gland of sealing ring are respectively distributed on both sides of the adapter sleeve, and are connected with the adapter sleeve by bolts to compress the contact seal ring I and contact seal ring II”. First, there is insufficient antecedent basis for “both sides of the adapter sleeve” since no “both sides” have been previously introduced in the claim. Additionally, it is unclear which sides of the adapter sleeve are considered and where the sides are located. Second, it is unclear if the term “the contact seal ring I” is an additional contact seal ring or should correspond to –a—contact sealing ring I in lines 58 – 59 of claim 1. Third, it is unclear if the term “contact seal ring II” is an additional contact seal ring or should correspond to –a—contact sealing ring II in line 59 of claim 1. Further clarification is needed.
Lines 77 – 80 “the contact seal ring I is made of materials with low thermal conductivity and high temperature resistance, which is used to prevent the cutting fluid L2 from leaking into the internal bearing system and ensure the normal operation of the bearing components”. First, the terms “low” and “high” in claim 1 are relative terms which render the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what is a “low thermal conductivity” a “high temperature resistance”. Additionally, it is unclear what encompasses these material characteristics. Second, there is insufficient antecedent basis for “the internal bearing system” since no “internal bearing system” has been previously introduced in the claim. Additionally, it is unclear if “the internal bearing system” should correspond to –an—internal bearing assembly in line 31 of claim 1. Third, there is insufficient antecedent basis for “the normal operation” since no “normal operation” has been previously introduced in the claim. Fourth, there is insufficient antecedent basis for “the bearing components” since no “bearing components” has been previously introduced in the claim. Additionally, it is unclear what are the bearing components? Is it additional bearings? Further clarification is needed.
Lines 80 – 83 “the contact seal ring II is also made of materials with low thermal conductivity and high temperature resistance, it is used to prevent the cryogenic medium L1 from leaking into the outside surface of the tool holder causing frost on the surface and affecting the normal operation”. First, the terms “low” and “high” in claim 1 are relative terms which render the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what is a “low thermal conductivity” a “high temperature resistance”. Additionally, it is unclear what encompasses these material characteristics. Second, there is insufficient antecedent basis for “the outside surface” since no “outside surface” has been previously introduced in the claim. Third, the phrase “on the surface” is unclear as to which surface is being referred to. Fourth, there is insufficient antecedent basis for “the normal operation” since no “normal operation” has been previously introduced in the claim. Additionally, it is unclear of what the “normal operation” is referring to. Further clarification is needed.
Lines 84 – 86 “the thermal insulation structure comprises toolholder body heat insulation sleeve, channel separation sleeve, channel heat insulation sleeve, heat insulation filler and heat insulation shell”. First, it is unclear if the term “toolholder body heat insulation sleeve” is an additional toolholder body heat insulation sleeve or should correspond to –a—toolholder body heat insulation sleeve on lines 24 – 25 in claim 1. Second, it is unclear if the term “channel separation sleeve” is an additional channel separation sleeve or should correspond to –a—channel separation sleeve on line 51 or should correspond to –a—channel separator sleeve on line 25 in claim 1. Third, there is insufficient antecedent basis for “channel heat insulation sleeve” since no “channel heat insulation sleeve” has been previously introduced in the claim. Fourth, there is insufficient antecedent basis for “heat insulation filler” since no “heat insulation filler” has been previously introduced in the claim. Fifth, it is unclear if the term “heat insulation shell” is an additional heat insulation shell or should correspond to “a heat insulation shell” on line 29 in claim 1. Further clarification is needed.
Lines 86 – 87 “the heat insulation structure is made of materials with low thermal conductivity”. First, there is insufficient antecedent basis for “the heat insulation structure” since no “heat insulation structure” has been previously introduced in the claim. Additionally, it is unclear if the term “the heat insulation structure” should correspond with “a thermal insulation structure” on line 3 in claim 1. Second, the term “low” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered a low thermal conductivity thus prohibiting one of ordinary skill in the art to ascertain appropriate materials. Further clarification is needed.
Lines 87 – 88 “the heat insulation sleeve of the toolholder body is located in front of the mixing zone for reducing the thermal influence of the cryogenic medium L1 on the toolholder body”. First, there is insufficient antecedent basis for “the heat insulation sleeve” since no “heat insulation sleeve” has been previously introduced in the claim. Additionally, it is unclear if the term “the heat insulation sleeve“ is an additional insulation sleeve or should correspond with an insulation sleeve structure already set forth in the claim. Second, the phrase “in front of the mixing zone” is unclear as “front” has not been defined. Third, there is insufficient antecedent basis for “the thermal influence” since no “thermal influence” has been previously introduced in the claim. Further clarification is needed.
Lines 89 – 93 “the channel separation sleeve is located in the end of the internal flow channel II and is made of materials with low thermal conductivity to separate the internal flow channel I and the internal flow channel II, to ensure that the fluids do not interfere with each other before entering the mixing zone, and reduce the influence of the cryogenic medium L1 on the cutting fluid L2”. First, there is insufficient antecedent basis for “the end of the internal flow channel II” since no “end” has been previously introduced in the claim. Additionally, it is unclear where the end is defined. Second, the term “low” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered a low thermal conductivity. Third, the phrase “is made of materials with low thermal conductivity to separate the internal flow channel I and the internal flow channel II” is unclear as to how a material with a low thermal conductivity permits the separation sleeve to separate the two recited internal flow channels. Fourth, the term “the fluids” is unclear as to which fluids are referred to. Fifth, there is insufficient antecedent basis for “the influence of the cryogenic medium” since no “influence” has been previously introduced. Further clarification is needed.
Lines 93 – 95 “the channel heat insulation sleeve is wrapped on the outside of the internal flow channel I of the toolholder body 1 to reduce the low temperature is influence on the toolholder body when the cryogenic medium L1 flows through internal flow channel I”. First, there is insufficient antecedent basis for “the outside” since no “outside” has been previously introduced in the claim. Additionally, it is unclear how the channel heat insulation sleeve is wrapped on the outside of the internal flow channel when there is no outside of the channel as it’s located inside the tool holder. Second, there is insufficient antecedent basis for “the low temperature” since no “low temperature” has been previously introduced in the claim. Additionally, the term “low” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is a low temperature? Third, the phrase “to reduce the low temperature is influence on the toolholder body” is unclear. What is reduced? Is the low temperature reduced? Is the influence of the low temperature reduced? Low temperature of what? Of the cryogenic medium? Further clarification is needed.
Line 96 “the heat insulation filler is wrapped on the outside of the metal shell”. There is insufficient antecedent basis for “the outside” since no “outside” has been previously introduced in the claim.
Lines 96 – 98 “the heat insulation shell is installed on the outside of the thermal insulation filler, and the metal shell is connected by bolts to compress heat insulation filler”. First, there is insufficient antecedent basis for “the outside” since no “outside” has been previously introduced in the claim. Second, there is insufficient antecedent basis for “the thermal insulation filler” since no “thermal insulation filler” has been previously introduced in the claim. Additionally, it is unclear if “the thermal insulation filler” is an additional insulation filler or should correspond to –a—heat insulation filler on line 85 in claim 1. Third, it is unclear if heat insulation filler in the phrase “compress heat insulation filler” is an additional heat insulation filler or should correspond with –a—heat insulation filler on line 85 in claim 1. Further clarification is needed.
Lines 99 – 100 “the bearing support structure comprises tightening nut, bearing I, bearing sleeve, bearing II and bearing gland”. First, there is insufficient antecedent basis for “tightening nut” since no “tightening nut” has been previously introduced in the claim. Second, it is unclear if the term “bearing I” is an additional bearing I or should correspond to –a—bearing I on line 31 of claim 1. Third, there is insufficient antecedent basis for “bearing sleeve” since no “bearing sleeve” has been previously introduced in the claim. Fourth, there is insufficient antecedent basis for “bearing II” since no “bearing II” has been previously introduced in the claim. Fifth, there is insufficient antecedent basis for “bearing gland” since no “bearing gland” has been previously introduced in the claim. Further clarification is needed.
Lines 100 – 101 “the bearing II is installed on the shoulder of stepped shaft of the toolholder body”. It is unclear which stepped shaft is being referred to. It has already been set forth on line 8 there are multiple stepped shafts. Further clarification is needed.
Lines 101 – 104 “inserting the bearing sleeve and the bearing I in sequence, and then locking the bearing by the tightening nut which can generate pre- tightening force, and realizing the fixing of the bearing support structure on the outer surface of toolholder body 1”. First, it is unclear where are the bearing sleeve and the bearing I inserted? Additionally, “in sequence” from where to where? Second, it is unclear in the phrase “locking the bearing”, which bearing is referred to. Third, line 102 recites the term “can” however, the term "can" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  It is unclear if the tightening nut is actually generating pre-tightening force or not.  Further clarification is needed. See MPEP § 2173.05(d). Fourth, there is insufficient antecedent basis for “the fixing” since no “fixing” has been previously introduced in the claim. Fifth, there is insufficient antecedent basis for “the outer surface” since no “outer surface” has been previously introduced in the claim. Further clarification is needed.
Line 104 “bearing I and bearing II are bears with contact seal rings”. First, it is unclear if “bearing I” is an additional bearing I or should correspond to –a—bearing I on line 31 in claim 1. Second, it is unclear if “bearing II” is an additional bearing II or should correspond with “bearing II” on line 100 in claim 1. Additionally, it is unclear what the Applicant intends with the phrase “bearing I and bearing II are bears with contact seal rings”. Further, it is unclear which contact seal ring is referred to? Further clarification is needed.
Lines 105 – 108 “the transportation insulated hose is externally connected to the cryogenic temperature medium L1 supply system, and is connected to the tool holder through the insulated hose connector external thread, so that the cryogenic medium L1 flow into the CMQL tool holder from the supply system”. First, there is insufficient antecedent basis for “the transportation insulated hose” since no “transportation insulated hose” has been previously introduced in the claim. Second, there is insufficient antecedent basis for “the cryogenic temperature medium L1 supply system” since no “cryogenic temperature medium L1 supply system” has been previously introduced in the claim. Third, there is insufficient antecedent basis for “the CMQL tool holder” since no “cryogenic temperature medium L1 supply system” has been previously introduced in the claim. Additionally, it is unclear if “the CMQL tool holder” is an additional tool holder or should correspond to “a tool holder” on line 1 from claim 1. Fourth, there is insufficient antecedent basis for “the supply system” since no “supply system” has been previously introduced in the claim. Additionally, it is unclear if “the supply system” is an additional supply system or should correspond to –a—cryogenic temperature medium L1 supply system on line105 in claim 1. Fifth, it is unclear if “the insulated hose connector external thread” is an additional insulated hose connector external thread or should correspond to –an—insulated hose connector external thread already set forth in line 36 of claim 1. Further clarification needed.
Lines 108 – 111 “for tool holder connection frame, one end of the tool holder connection frame 6.2 is fixed on the outer surface of the heat insulation shell, and the other end thereof is connected to the machine tool components to keep the external structure of the CMQL tool holder and the machine tool remain stationary”. First, the phrase “for tool holder connection frame,” is unclear. What is for the tool holder connection frame? Additionally, there is insufficient antecedent basis for “tool holder connection frame” since no “tool holder connection frame” has been previously introduced in the claim. Second, there is insufficient antecedent basis for “one end” since no “end” has been previously introduced in the claim. Additionally, it is unclear which end of the tool holder connection frame is referred to. Define the end. Third, there is insufficient antecedent basis for “the outer surface” since no “outer surface” has been previously introduced in the claim. Fourth, there is insufficient antecedent basis for “the other end” since no “other end” has been previously introduced in the claim. Additionally, it the term “the other end thereof” is unclear. Other end of what? Where is the end on the considered structure? Fifth, there is insufficient antecedent basis for “the machine tool components” since no “machine tool components” has been previously introduced in the claim. Additionally, what are the machine tool components? Sixth, there is insufficient antecedent basis for “the external structure of the CMQL tool holder” since no “external structure of the CMQL tool holder” has been previously introduced in the claim. Additionally, what is the external structure of the CMQL tool holder? Seventh, there is insufficient antecedent basis for “the machine tool” since no “machine tool” has been previously introduced in the claim. Further clarification is needed.
Lines 111 – 114 “the machine tool spindle head is located at the end of the spindle of the machine tool, when the CMQL tool holder is used, it is positioned and installed by the tapered surface of the toolholder body 1 and the machine tool spindle head and pulled by pull nail”. First, there is insufficient antecedent basis for “the end” since no “end” has been previously introduced in the claim. Additionally, which end of the spindle? Second, there is insufficient antecedent basis for “the spindle” since no “spindle” has been previously introduced in the claim. Third, the phrase “when the CMQL tool holder is used, it is positioned and installed…” is unclear. What is positioned and installed? Fourth, there is insufficient antecedent basis for “pull nail” since no “pull nail” has been previously introduced in the claim. Further clarification is needed.
Lines 114 – 116 “the transportation hose is externally connected to the cutting fluid L2 supply system, and is connected to the tool holder through the hose connector external thread, so that the cutting fluid L2 flow into the CMQL tool holder from the supply system”. First, there is insufficient antecedent basis for “the transportation hose” since no “transportation hose” has been previously introduced in the claim. Additionally, is “the transportation hose” an additional transportation hose or should it correspond with –a—transportation insulated hose in line 105 in claim 1? Second, there is insufficient antecedent basis for “the cutting fluid L2 supply system” since no “cutting fluid L2 supply system” has been previously introduced in the claim. Third, it is unclear if “the hose connector external thread” is an additional hose connector external thread or should correspond with –a—hose connector external thread already set forth in line 39 of claim 1. Fourth, the phrase “from the supply system” is unclear as to which one? Further clarification needed.
Lines 118 – 119 “the mixed medium L then flow into the hollow internal cooling cutting tool installed at the end of the tool holder. There is insufficient antecedent basis for “the end” since no other “end” has been previously introduced in the claim. Additionally, which end of the tool holder? Where is it? Further clarification needed.
Lines 119 – 122 “the hollow internal cooling tool relies on the tapered surface of the elastic collet and the tool positioning tapered surface of the toolholder body 1 for positioning, and then depends on the thread and toolholder external thread II for clamping installation”. First, there is insufficient antecedent basis for “the tapered surface” since no other “tapered surface” has been previously introduced in the claim. Second, the phrase “…and then depends on the thread…” is unclear. What depends? The hollow internal cooling tool? The elastic collet? How does the considered structure depend on the thread and toolholder external thread II for clamping installation? Does “the thread” and “toolholder external thread II” mate? Additionally, there is insufficient antecedent basis for “the thread” since no “thread” has been previously introduced in the claim. Further, is “the thread” an additional thread or should it correspond with a thread structure that has already been set forth in the claim? What other structure comprises “the thread”? Additionally, it is unclear if the term “toolholder external thread II” is an additional toolholder external thread II or should it correspond with –a—toolholder external thread II already set forth in line 10 of claim 1? Further clarification is needed. 
Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already sets forth lines 77 – 83 “the contact seal ring I is made of materials with low thermal conductivity and high temperature resistance, which is used to prevent the cutting fluid L2 from leaking into the internal bearing system and ensure the normal operation of the bearing components; the contact seal ring II is also made of materials with low thermal conductivity and high temperature resistance, it is used to prevent the cryogenic medium L1 from leaking into the outside surface of the tool holder causing frost on the surface and affecting the normal operation”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already sets forth on lines 86 – 87 “the heat insulation structure is made of materials with low thermal conductivity”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner’s Notes
It has been noted that no art has been present for claim 1 – 3, however the examiner reserves the right to present art when the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph issues are resolved.
Due to the plethora of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph rejections identified aforementioned, which render the scope Applicant’s claimed invention unclear, no allowability determination could be made at the moment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S HEARNE whose telephone number is (571)272-6578. The examiner can normally be reached Monday - Friday 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        



/J.S.H./Examiner, Art Unit 3722